DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-19 directed to Group II non-elected without traverse.  Accordingly, claims 13-19 have been cancelled.

Miscellaneous
The Applicant has cancelled claim 4 and claims 13-19 have been cancelled as being directed to non-elected claims without traverse; therefore only claims 1-12 and 20 remain for this Office Action.

Allowable Subject Matter
Claims 1-12 and 20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a liquid crystal antenna, comprising: a first substrate; a second substrate facing the first substrate; a third substrate facing the second substrate such that the second substrate is between the first substrate and the third substrate; a liquid crystal layer between the first substrate and the second substrate; a transmission line on a surface of the first substrate adjacent to the liquid crystal layer; a ground electrode on a surface of the second substrate adjacent to the liquid crystal layer; and a feeder line and a radiation patch distinct from the feeder line on a surface of the third substrate, wherein the transmission line and the ground electrode define a signal transmission circuit, and the transmission line and the liquid crystal layer define a phase shifter, and wherein the ground electrode is arranged between the second substrate and the liquid crystal layer, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-12 and 20 are also allowed as being dependent on claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844